Case 1:16-cr-00323-JKB Document 42 Filed 11/17/20 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-16-323
ANDRE MOSES JR., *
Defendant. *
x x k x x * * * * * * *
MEMORANDUM ORDER

 

The Defendant Andre Moses was sentenced to a period of 135 months’ imprisonment for
committing a robbery in which he used a handgun. (ECF Nos. 26, 28.) Moses is currently
incarcerated at USP Leavenworth. He has now filed a Motion for Compassionate Release (ECF
No. 39) in light of the COVID-19 Pandemic. See In re: Court Operations Under the Exigent
Circumstances Created by COVID-19, Case 1:00-mc-00308, Standing Order 2020-05 (D. Md.
Mar. 20, 2020.) No hearing is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the
reasons set forth below, the Motion will be DENIED without prejudice.

Motions for compassionate release are governed pursuant to 18 U.S.C. § 3582(c)(1}(A).
Under this section, a district court may modify a convicted defendant’s sentence when
“extraordinary and compelling reasons warrant such a reduction” and the court has “consider[ed]
the factors set forth in section 3553(a) to the extent that they are applicable.” Jd. A defendant may
only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” Jd. Moses filed a request with the warden of his
Case 1:16-cr-00323-JKB Document 42 Filed 11/17/20 Page 2 of 4

institution on June 30, 2020. (See ECF No. 41-1.) Therefore, the Court must determine: (1)
whether “extraordinary and compelling reasons” exist which would warrant a reduction in Moses’
sentence; and if so, (2) whether a sentence reduction is consistent with the factors set forth in 18
U.S.C. § 3553(a).

Under 28 U.S.C, § 994(t), the United States Sentencing Commission “shall describe what
should be considered extraordinary and compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.” The Commission has stated that
“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious
medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served
ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a
defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons
(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for
sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A}X{D).

This mandate and policy statement, however, predate the passage of the First Step Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use
of compassionate release and which explicitly allows courts to grant such motions even when
B[OJP finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.
2019). This Court and many others have determined that under the First Step Act, “BOP is no

233

longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,’” and
that courts may now “independently determine what constitutes other ‘extraordinary and
compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. JKB-

09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). This Court likewise has held that

“medical conditions which make a defendant uniquely susceptible to complications from COVID-
Case 1:16-cr-00323-JKB Document 42 Filed 11/17/20 Page 3 of 4

19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §
3582(c)(1)(A).” Id. See also United States v. Lewin, Crim, No. SAG-15-198, 2020 WL 3469516,
at *3 (D. Md. June 25, 2020) (A defendant can establish extraordinary and compelling reasons by
demonstrating that he “(1) has a condition that compellingly elevates his risk of becoming
seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his
particular institution than if released.”).

Moses has failed to establish extraordinary and compelling reasons for compassionate
release. Moses, who is 38 years old, states that he is at heightened risk of suffering from severe
illness should he contract COVID-19 “due to illnesses that [he] suffers] in reference to immune
deficiencies and prolonged use of corticosteroids and other immune weakening medications due
to [his] illness of Crohn’s Disease.” (ECF No. 39-1 at 2.) However, Moses has failed to provide
medical records documenting the existence or severity of any medical conditions or
immunodeficiencies. Absent such records, the Court is in no position to determine whether
pteexisting conditions “compellingly elevat[e] [Moses’] risk of becoming seriously ill, or dying,
from COVID-19.” Lewin, 2020 WL 3469516, at *3.

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Moses’ legitimate concerns about his living situation, Further, the Court notes that BOP data
indicate USP Leavenworth has suffered a serious COVID-19 outbreak, and that the Court’s denial
of Moses’ motion in no way limits BOP’s own discretionary authority to take measures to protect
the health of inmates entrusted to its custody. See COVID-19 Cases, BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/ (last accessed Nov. 17, 2020) (indicating that 531 USP
Leavenworth inmates have recovered from COVID-19 and 7 are currently positive for the virus).

However, Moses’ motion provides no basis upon which the Court can differentiate his situation

 

 
Case 1:16-cr-00323-JKB Document 42 Filed 11/17/20 Page 4 of 4

from that of the hundreds of other inmates at USP Leavenworth or find “extraordinary and
compelling reasons” for his release. Accordingly, Moses’ Motion for Compassionate Release
(ECF No, 39) is DENIED without prejudice to his ability to file an updated motion attaching

medical records and any additional relevant documentation.

DATED this / 7 th day of November, 2020.

BY THE COURT:

Dim Th AD her

James K. Bredar
Chief Judge
